Exhibit 10.11

 

AGREEMENT

 

This Agreement dated as of April 5, 2005 (this “Agreement”) is made and entered
into by and between U.S. Concrete, Inc., a Delaware corporation (the “Company”),
and Cesar Monroy (“Employee”).

 

PRELIMINARY STATEMENT

 

The Company has granted to Employee 7,000 shares of common stock, par value
$0.001 per share, of the Company (the “Awarded Shares”) pursuant to the award
agreement attached hereto as Exhibit A (the “Award Agreement”), which was
authorized and approved by the Compensation Committee of the Board of Directors
of the Company (the “Committee”). The Awarded Shares were not awarded pursuant
to any plan that has heretofore been approved by the stockholders of the
Company.

 

The premises on which the Company granted Employee the Awarded Shares were based
on an administrative oversight in that the number of Awarded Shares, taken
together with similar awards of shares to other employees of the Company (all
such awards of shares and the Awarded Shares, collectively, the “Shares Subject
to Ratification”) exceeded the maximum number of shares of Common Stock
available for such awards pursuant to the de minimis exception available under
Nasdaq Marketplace Rule 4350(i)(A), as in effect at the times such awards were
made.

 

At the 2005 annual meeting of stockholders of the Company (the “2005 Annual
Meeting”), the Company will request that its stockholders approve a proposal to
ratify the awards and issuances of all the Shares Subject to Ratification (the
“Proposal”). The Committee has indicated that, following the 2005 Annual
Meeting, if the stockholders approve the Proposal at the 2005 Annual Meeting,
the Committee currently intends to ratify the grant of the Shares Subject to
Ratification, including the Awarded Shares, and any and all associated award
agreements (such Committee action, the “Ratification”).

 

The parties hereto have concluded that it is in their respective best interests
that: (1) pending the stockholder vote on the Proposal at the 2005 Annual
Meeting, Employee will enter into the lockup arrangements and other restrictions
this Agreement provides; and (2) if the stockholders of the Company do not
approve the Proposal at the 2005 Annual Meeting, (a) the Award Agreement will be
rescinded by this Agreement, effective as of the adjournment of the 2005 Annual
Meeting, and (b) Employee will return to the Company, and the Company will
cancel, all the Awarded Shares.

 

NOW, THEREFORE, in consideration of the premises and agreements this Agreement
contains and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
undersigned hereby agree as follows:

 

1. Lockup Agreement and Other Restrictions and Limitations. Until the occurrence
of both the requisite stockholder vote approving the Proposal at the 2005 Annual
Meeting (in accordance with the Company’s Bylaws, as currently in effect) and
the Ratification, Employee: (a) will not, directly or indirectly, (i) offer for
sale, sell, pledge or otherwise dispose of (or enter

 

1



--------------------------------------------------------------------------------

into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any of the
Awarded Shares or (ii) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of the Awarded Shares, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise; (b) will not be entitled to vote any of the
Awarded Shares on any matter that may be submitted to a vote of the Company’s
stockholders; and (c) will not be entitled to receive any dividends on, or any
distribution with respect to, any of the Awarded Shares. In furtherance of the
foregoing, the Company and its transfer agent, American Stock Transfer & Trust
Company, are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Section 1. Employee
hereby irrevocably authorizes the Company to direct American Stock Transfer &
Trust Company to make or cause to be effected appropriate book entries to return
the Awarded Shares to the Company under Section 2 hereof.

 

2. Rescission of Awards; Return of the Awarded Shares. If the Company does not
receive the requisite stockholder vote to approve the Proposal at the 2005
Annual Meeting (in accordance with the Company’s Bylaws, as currently in
effect), then, effective as of the adjournment of the 2005 Annual Meeting: (a)
the awards of the Awarded Shares will be rescinded; (b) the issuance of the
Awarded Shares will be rescinded and the Awarded Shares will cease to be
outstanding for any and all purposes; and (c) at the direction of the Company,
American Stock Transfer & Trust Company will make the book entries necessary to
reflect the rescission of the issuance of the Awarded Shares. If the award and
issuance of the Awarded Shares are rescinded as provided in the first sentence
of this Section 2, then the Company, through the Committee, intends to provide
other compensation to the Participant to replace the Awarded Shares.

 

3. Releases. Employee (a) permanently waives any rights he may have under any
Award Agreement or any other agreement relating to the Awarded Shares and (b)
unconditionally and irrevocably releases and forever discharges, to the fullest
extent permitted by applicable law, the Company and each of its officers,
directors, employees, agents, affiliates, representatives and counsel
(collectively, the “Released Parties”) from any and all debts, liabilities,
obligations, claims, demands, actions or causes of action, suits, judgments or
controversies of any kind whatsoever (collectively, “Claims”) against the
Released Parties, or any of them, that arise out of or are based on any act or
failure to act (including any act or failure to act that constitutes ordinary or
gross negligence or reckless or willful, wanton misconduct), misrepresentation,
omission, transaction, fact, event or other matter relating to the original
grant of any of the Awarded Shares (including any inducement to remain in the
employment of the Company or any of its subsidiaries), the rescission of the
award of the Awarded Shares, or any past, present or future breach or alleged
breach of the Award Agreement (whether based on any right of action at law or in
equity or otherwise, foreseen or unforeseen, matured or unmatured, known or
unknown, accrued or not accrued). Employee further agrees not to file or bring
any litigation or institute any other proceeding before any court or other
governmental authority or arbitrator on the basis of or respecting any Claim
concerning any of the foregoing matters against any Released Party.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of Employee. Employee represents and warrants
to the Company as follows:

 

(a) Authority. Employee has the legal capacity and all requisite power and
authority to enter into this Agreement and to consummate the agreements and
release contemplated hereby. Employee: (i) acknowledges that he fully
comprehends and understands all the terms of this Agreement and their legal
effects; and (ii) expressly represents and warrants that (A) he has executed
this Agreement voluntarily and without reliance on any statement or
representation of the Company or any of its representatives and (B) he had the
opportunity to consult with an attorney of his choice regarding this Agreement.

 

(b) Enforceability. This Agreement has been executed and delivered by Employee
and constitutes his legal, valid and binding obligation, enforceable against him
in accordance with the terms hereof, except as that enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether that
enforceability is considered in a proceeding at law or in equity).

 

5. Entire Agreement; Successors and Assigns; Amendments and Waivers. This
Agreement is intended by the parties hereto as a final expression of their
agreement and a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter to which
this Agreement relates. This Agreement supersedes all prior agreements and
understandings among the parties with respect to such subject matter. This
Agreement shall be binding on each of the parties hereto, and their respective
heirs, executors, administrators, successors and assigns, and shall inure to the
benefit of Employee and the Company and each of the other Released Parties, and
their respective heirs, executors, administrators, successors and assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer on
any other person any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement. The provisions of this Agreement may not be
amended, modified or supplemented except by an instrument in writing signed by
each of the parties hereto. The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its rights
at a later time to enforce the same. No waiver by any party of the breach of any
term or condition contained in this Agreement in any one or more instances shall
be deemed to be, or construed as, a further or continuing waiver of any breach,
or a waiver of the breach of any other term or condition contained herein.

 

6. Further Assurances. From and after the date of this Agreement, each party
hereto shall use all reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary under applicable
laws, and execute and deliver such documents and other papers as may be required
to carry out the provisions of this Agreement, and to consummate, perform and
make effective the agreements and release contemplated hereby.

 

7. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of any of the
provisions hereof.

 

8. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

3



--------------------------------------------------------------------------------

9. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Texas without regard to any
conflicts of law provisions thereof that would cause the laws of any other
jurisdiction to apply.

 

10. Severability. If any provision of this Agreement is invalid, illegal or
unenforceable, that provision will, to the extent possible, be modified in such
manner as to be valid, legal and enforceable, but so as to most nearly retain
the intent of the parties hereto as expressed herein; and if such a modification
is not possible, that provision will be severed from this Agreement; and in
either case, the validity, legality and enforceability of the remaining
provisions of this Agreement will not in any way be affected or impaired
thereby.

 

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first written above.

 

/s/ Cesar Monroy

--------------------------------------------------------------------------------

EMPLOYEE

U.S. CONCRETE, INC.

/s/ Vincent D. Foster

--------------------------------------------------------------------------------

Vincent D. Foster

Chairman of the Board of Directors

 

5